DETAILED ACTION
This action is responsive to the submission filed on 06/22/2022. Claims 1-9, 11-17, 19-20 and 23-24 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 11-17, 19-20, 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20200233706 A1) , referred herein as Smith in view of Mohanta et al. (US 20190238634 A1), referred herein as Mohanta, further in view of Chinnam et al. (US 20200019468 A1), referred herein as Chinnam, further in view of Devraj et al. (US 20080091738 A1), referred herein as Devraj.   
Regarding Claim 1, Smith teaches
A computer-implemented method, comprising: identifying a cluster of storage nodes; collecting node health status information for the cluster, (Smith claim 1: A method for operating a data management system, comprising: identifying a job to be executed using a cluster of data storage nodes; [0018] The integrated data management and storage system may include a distributed cluster of storage nodes; [0014] The number of healthy nodes may be determined based on the number of nodes within the cluster that are available to execute one or more of the tasks, the number of nodes within the cluster with at least a threshold amount of available disk space, the number of nodes within the cluster with at least a threshold amount of memory, and/or the number of nodes within the cluster that are capable of performing at least a threshold number of input/output operations per second (IOPS)(i.e. node health status); [0085] healthy nodes as has been currently identified prior to executing the job.) the node health status information indicating, for at least one storage node in the cluster, whether the storage node in the cluster is operational (Smith [0014] The number of healthy nodes may be determined based on the number of nodes within the cluster that are available to execute one or more of the task);
and indicating whether the storage node has valid credentials for executing a backup job; (Smith [0014] The number of healthy nodes may be determined based on the number of nodes within the cluster that are available to execute one or more of the tasks) identifying a set of healthy storage nodes based on the node health status information collected for the cluster, each healthy storage node operational (Smith [0014] The number of healthy nodes may be determined based on the number of nodes within the cluster that are available to execute one or more of the tasks)
scheduling the backup job for the cluster; (Smith [0016] The distributed job scheduler may schedule and run jobs and their corresponding tasks among the data storage nodes of a cluster; Smith [0017] An integrated data management and storage system may be configured to manage the automated storage, backup, deduplication, replication, recovery, and archival of data within and across physical and virtual computing environments.);
and executing the backup job for the cluster (Smith [0019] The integrated data management and storage system may apply a data backup and archiving schedule to backed-up real and virtual machines). 
Smith does disclose distributed job scheduler with intelligent job splitting, identifying healthy nodes ([Smith 0014]), scheduling the backup job for the cluster (Smith [0016] and executing the backup job for the cluster(Smith [0019]). However, Smith does not explicitly teach wherein executing the backup job includes executing a set of backup operations on the set of healthy storage nodes and excluding unhealthy storage nodes. 
However, Mohanta teaches wherein executing the backup job includes executing a set of backup operations on the set of healthy storage nodes and excluding unhealthy storage nodes. (Mohanta Fig. 1 Health Status column;  Claim 1 membership in the first group based on a score comprising a function of node location, node health status, and node resource utilization; [0014] Once the nodes 102 have been ranked, the plurality of nodes 102 may be split into two groups: Those nodes falling into the first group (i.e., managing nodes) will instantiate or run a cluster management process; Those nodes falling into the second group (i.e., non-managing nodes) will participate in the cluster without instantiating or running the cluster management process.) (i.e. including healthy nodes and excluding unhealthy nodes in operation).
	Smith and Mohanta are analogous art because they are from the same field of endeavor of cluster management. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of smith and Mohanta before him or her to modify the distributed job scheduler of Smith to include elements from the selections of managing nodes in clusters of nodes of Mohanta. The motivation for doing so would be the automation of cluster backup scheduled and executed on unhealthy nodes, avoiding static configuration and manual intervention. Therefore, it would have been obvious to combine Smith with Mohanta to obtain the invention as specified in the instant application claims.
Smith-Mohanta teaches each healthy storage node operational (Smith [0014] and executing the backup job (Smith [0019]. However, Smith-Mohanta does not teach each healthy storage node having a status of operational and valid credentials for executing the backup job.
However, Chinnam teaches each healthy storage node having a status of operational and valid credentials for executing the backup job. (Chinnam [0001] Embodiments are generally directed to network storage systems, and specifically to managing access to Mtrees on a clustered backup appliance. [0024]  Data Domain systems present a single, filesystem across all storage to enable ease-of-use and simple management. This single filesystem can be completely or partially exposed as CIFS shares (for Windows), NFS mount points (for Unix/Linux), [0025] FIG. 1A illustrates a computer network system 100 that implements one or more processes optimized for use in deduplication backup systems, i.e. using NFS as an example of single filesystem for the data domain system; [0004,0042] include configuration capability when the cluster grows by automatically associating defined configurations, permissions, access definitions, and other defined characteristics to the new nodes )(i.e. permissions, access definitions, etc. equivalent to instant application’s valid/invalid credentials))
Smith,  Mohanta and Chinnam are analogous art because they are from the same field of endeavor of cluster management.Before the effective filing date of the invention, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have combined Smith-Mohanta’s system with Chinnam’s teaching to use NFS and to check if the NFS mount status is mounted because the nodes need to be mounted and have valid credential to access the file system to execute the backup job for the cluster. The integration of the systems can improve the performance and fault tolerance. (Chinnam [0031]) 
Smith-Mohanta-Chinnam does not teach operational or non-operational,  wherein unhealthy storage nodes include a second status of non- operational or invalid credentials for executing the backup job.  
However, Devraj teaches non-operational, a second status of non- operational
(Devraj Abst: A plurality of modules and/or engines to manage the operation and health of a plurality of data center assets. [0010] One embodiment of the present invention comprises a plurality of modules and/or engines that manage the operation and health of a database. [0011] Another aspect of the present invention includes a module to monitor asset informational states and associated environmental policies. The present invention includes the capability to monitor the state of an asset and to collect information about that state. The information is then conveyed back to central repository wherein it is stored and/or analyzed to determine the health of the asset. [0061] For instance, during certain times of the day or week, a cold backup could be in progress and hence the database could be down (non-operational).)
Smith, Mohanta, Chinnam and Devraj are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Smith, Mohanta, Chinnam and Devraj before him or her to modify the Smith-Mohanta-Chinnam system with Devraj’s teaching. The motivation for doing so would be to (Devraj [0011, 0061]) monitor and analyze the assets health status and convey back whether database is status is operational or non-operational.
Regarding Claim 2, Smith, Mohanta, Chinnam and Devraj teach
The computer-implemented method of Claim 1, wherein an identifier of the cluster of storage nodes is based on a network identifier defined for the cluster in a network of storage nodes organized into clusters. (Chinnam [0054] FIG. 7 is a flowchart that illustrates a method of provisioning of IP addresses across nodes and clusters for access in a clustered backup appliance)
Regarding Claim 3, Smith, Mohanta, Chinnam and Devraj teach
The computer-implemented method of Claim 1, wherein the storage node comprises one or more database servers. (Smith [0041] The distributed metadata store 110 may comprise a distributed database management system. Fig. 1A  Server 160). 
Regarding Claim 4, Smith, Mohanta, Chinnam and Devraj teach
The computer-implemented method of Claim 1, the node health status information further indicating one or more of: how recently the storage node executed a backup operation (Smith [0014] The number of healthy nodes may be determined based on the number of nodes within the cluster that are available to execute one or more of the tasks, the number of nodes within the cluster with at least a threshold amount of available disk space, the number of nodes within the cluster with at least a threshold amount of memory, and/or the number of nodes within the cluster that are capable of performing at least a threshold number of input/output operations per second (IOPS) or have a history of performing at least an average number of input/output operations per second. [0019] The integrated data management and storage system may apply a data backup and archiving schedule to backed-up real and virtual machines… For example, the data backup and archiving schedule may require that snapshots of a virtual machine are captured and stored every four hours for the past week, every day for the past six months, and every week for the past five years.) 
and whether a storage node network file system (NFS) mount status is valid. (Chinnam [0001] Embodiments are generally directed to network storage systems, and specifically to managing access to Mtrees on a clustered backup appliance. [0024]  Data Domain systems present a single, filesystem across all storage to enable ease-of-use and simple management. This single filesystem can be completely or partially exposed as CIFS shares (for Windows), NFS mount points (for Unix/Linux), [0025] FIG. 1A illustrates a computer network system 100 that implements one or more processes optimized for use in deduplication backup systems, i.e. using NFS as an example of single filesystem for the data domain system; [0004,0042] include configuration capability when the cluster grows by automatically associating defined configurations, permissions, access definitions, and other defined characteristics to the new nodes (equivalent to Applicant's credentials))
The same motivation that was utilized for combining Smith, Mohanta, Chinnam and Devraj as set forth in Claim 1.
Regarding Claim 5, Smith, Mohanta, Chinnam and Devraj teach
The computer-implemented method of Claim 1, wherein an identifier of the cluster is stored in a cluster database for managing storage clusters. (Smith [0041] the distributed metadata store 110 may comprise a database, such as a distributed document oriented database. The distributed metadata store 110 may be used as a distributed key value storage system. [0084] The plurality of data storage nodes may comprise a cluster of data storage nodes, such as the data storage nodes 141-147 depicted in FIG. 1D)(i.e. the nodes are networked).
Regarding Claim 6, Smith, Mohanta, Chinnam and Devraj teach
The computer-implemented method of Claim 5, wherein the node health status information for the cluster (Mohanta [0010] FIG. 1 illustrates a block diagram of an example distributed system [0011]… node's attributes such as location, health, resource utilization, and the like, as illustrated by the table 106) is stored in at least one of a node health database and a node health table. (Smith [0014] The number of healthy nodes may be determined based on the number of nodes within the cluster that are available to execute one or more of the tasks, the number of nodes within the cluster with at least a threshold amount of available disk space, the number of nodes within the cluster with at least a threshold amount of memory, and/or the number of nodes within the cluster that are capable of performing at least a threshold number of input/output operations per second (IOPS) or have a history of performing at least an average number of input/output operations per second;  Smith [0041] the distributed metadata store 110 may comprise a database, such as a distributed document oriented database.)
The same motivation that was utilized for combining Smith, Mohanta, Chinnam and Devraj as set forth in Claim 1.
Regarding Claim 7, Smith, Mohanta, Chinnam and Devraj teach
The computer-implemented method of Claim 5, wherein information associated with the backup job for the cluster is stored in a job management database. (Smith [0018] The integrated data management and storage system may include a distributed cluster of storage nodes that presents itself as a unified storage system even though numerous storage nodes may be connected together and the number of connected storage nodes may change over time as storage nodes are added to or removed from the cluster; [0019] The integrated data management and storage system may apply a data backup and archiving schedule to backed-up real and virtual machines; [0078] The table of task queue lengths may be stored using a distributed metadata store, such as the distributed metadata store 110 in FIG. 1C, and may be read and/or written by any of the plurality of nodes. The table of task queue lengths may comprise a metadata table for storing task queue lengths and/or average task queue lengths for multiple nodes in a cluster of data storage nodes.)
 Regarding Claim 8, Smith, Mohanta, Chinnam and Devraj teach
The computer-implemented method of Claim 7, where scheduling the backup job includes generating a backup action request for an identifier of the cluster in a job management table of the job management database. (Smith [0017] An integrated data management and storage system may be configured to manage the automated storage, backup, deduplication, replication, recovery, and archival of data within and across physical and virtual computing environments. [0091]The process of FIG. 5B may be performed by a distributed job scheduler, such as distributed job scheduler 108 in FIG. 1C.)
Regarding Claim 9, Smith, Mohanta, Chinnam and Devraj teach
The computer-implemented method of Claim 8, further comprising: polling the job management database for the backup job, including polling the job management database for new backup action requests. (Smith [0015] the distributed job scheduler may periodically monitor job progress; [0017] An integrated data management and storage system may be configured to manage the automated storage, backup)
Regarding Claim 11, Smith teaches
A system, comprising: one or more processors configurable to cause: collect node health-status information for a cluster of storage nodes, (Smith Fig. 1A: Processor 176;  Smith claim 1: A method for operating a data management system, comprising: identifying a job to be executed using a cluster of data storage nodes; [0018] The integrated data management and storage system may include a distributed cluster of storage nodes; [0014] The number of healthy nodes may be determined based on the number of nodes within the cluster that are available to execute one or more of the tasks, the number of nodes within the cluster with at least a threshold amount of available disk space, the number of nodes within the cluster with at least a threshold amount of memory, and/or the number of nodes within the cluster that are capable of performing at least a threshold number of input/output operations per second (IOPS)(i.e. node health status); [0085] healthy nodes as has been currently identified prior to executing the job.) the node health status information indicating, for at least one storage node in the cluster, whether the storage node in the cluster is operational (Smith [0014] The number of healthy nodes may be determined based on the number of nodes within the cluster that are available to execute one or more of the task); and indicating whether the storage node has valid credentials for executing a backup job; (Smith [0014] The number of healthy nodes may be determined based on the number of nodes within the cluster that are available to execute one or more of the tasks)
identifying a set of healthy storage nodes based on the node health status information collected for the cluster, each healthy storage node operational (Smith [0014] The number of healthy nodes may be determined based on the number of nodes within the cluster that are available to execute one or more of the tasks)
schedule the backup job for the cluster; (Smith [0016] The distributed job scheduler may schedule and run jobs and their corresponding tasks among the data storage nodes of a cluster; Smith [0017] An integrated data management and storage system may be configured to manage the automated storage, backup, deduplication, replication, recovery, and archival of data within and across physical and virtual computing environments.);
and execute the backup job for the cluster, (Smith [0019] The integrated data management and storage system may apply a data backup and archiving schedule to backed-up real and virtual machines). 
Smith does disclose distributed job scheduler with intelligent job splitting, identifying healthy nodes ([Smith 0014]), scheduling the backup job for the cluster (Smith [0016] and executing the backup job for the cluster(Smith [0019]). However, Smith does not explicitly teach wherein executing the backup job includes executing a set of backup operations on the set of healthy storage nodes and excluding unhealthy storage nodes. 
However, Mohanta teaches wherein executing the backup job includes executing a set of backup operations on the set of healthy storage nodes and excluding unhealthy storage nodes. (Mohanta Fig. 1 Health Status column;  Claim 1 membership in the first group based on a score comprising a function of node location, node health status, and node resource utilization; [0014] Once the nodes 102 have been ranked, the plurality of nodes 102 may be split into two groups: Those nodes falling into the first group (i.e., managing nodes) will instantiate or run a cluster management process; Those nodes falling into the second group (i.e., non-managing nodes) will participate in the cluster without instantiating or running the cluster management process.) (i.e. including healthy nodes and excluding unhealthy nodes in operation).
	Smith and Mohanta are analogous art because they are from the same field of endeavor of cluster management. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of smith and Mohanta before him or her to modify the distributed job scheduler of Smith to include elements from the selections of managing nodes in clusters of nodes of Mohanta. The motivation for doing so would be the automation of cluster backup scheduled and executed on unhealthy nodes, avoiding static configuration and manual intervention. Therefore, it would have been obvious to combine Smith with Mohanta to obtain the invention as specified in the instant application claims.
Smith-Mohanta teaches each healthy storage node operational (Smith [0014] and executing the backup job (Smith [0019]. However, Smith-Mohanta does not teach each healthy storage node having a status of operational and valid credentials for executing the backup job.
However, Chinnam teaches each healthy storage node having a status of operational and valid credentials for executing the backup job. (Chinnam [0001] Embodiments are generally directed to network storage systems, and specifically to managing access to Mtrees on a clustered backup appliance. [0024]  Data Domain systems present a single, filesystem across all storage to enable ease-of-use and simple management. This single filesystem can be completely or partially exposed as CIFS shares (for Windows), NFS mount points (for Unix/Linux), [0025] FIG. 1A illustrates a computer network system 100 that implements one or more processes optimized for use in deduplication backup systems, i.e. using NFS as an example of single filesystem for the data domain system; [0004,0042] include configuration capability when the cluster grows by automatically associating defined configurations, permissions, access definitions, and other defined characteristics to the new nodes )(i.e. permissions, access definitions, etc. equivalent to instant application’s valid/invalid credentials))
Smith,  Mohanta and Chinnam are analogous art because they are from the same field of endeavor of cluster management.Before the effective filing date of the invention, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have combined Smith-Mohanta’s system with Chinnam’s teaching to use NFS and to check if the NFS mount status is mounted because the nodes need to be mounted and have valid credential to access the file system to execute the backup job for the cluster. The integration of the systems can improve the performance and fault tolerance. (Chinnam [0031]) 
Smith-Mohanta-Chinnam does not teach operational or non-operational,  wherein unhealthy storage nodes include a second status of non- operational or invalid credentials for executing the backup job.  
However, Devraj teaches non-operational, a second status of non- operational
(Devraj Abst: A plurality of modules and/or engines to manage the operation and health of a plurality of data center assets. [0010] One embodiment of the present invention comprises a plurality of modules and/or engines that manage the operation and health of a database. [0011] Another aspect of the present invention includes a module to monitor asset informational states and associated environmental policies. The present invention includes the capability to monitor the state of an asset and to collect information about that state. The information is then conveyed back to central repository wherein it is stored and/or analyzed to determine the health of the asset. [0061] For instance, during certain times of the day or week, a cold backup could be in progress and hence the database could be down (non-operational).)
Smith, Mohanta, Chinnam and Devraj are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Smith, Mohanta, Chinnam and Devraj before him or her to modify the Smith-Mohanta-Chinnam system with Devraj’s teaching. The motivation for doing so would be to (Devraj [0011, 0061]) monitor and analyze the assets health status and convey back whether database is status is operational or non-operational.
Regarding Claim 12, Smith, Mohanta, Chinnam and Devraj teach
The system of Claim 11, wherein the storage node in the cluster comprises one or more database servers. (Smith [0041] The distributed metadata store 110 may comprise a distributed database management system. Fig. 1A  Server 160).
Regarding Claim 13, Smith, Mohanta, Chinnam and Devraj teach
The system of Claim 11, the node health status information further indicating one or more of: how recently the storage node executed a backup operation (Smith [0014] The number of healthy nodes may be determined based on the number of nodes within the cluster that are available to execute one or more of the tasks, the number of nodes within the cluster with at least a threshold amount of available disk space, the number of nodes within the cluster with at least a threshold amount of memory, and/or the number of nodes within the cluster that are capable of performing at least a threshold number of input/output operations per second (IOPS) or have a history of performing at least an average number of input/output operations per second. [0019] The integrated data management and storage system may apply a data backup and archiving schedule to backed-up real and virtual machines… For example, the data backup and archiving schedule may require that snapshots of a virtual machine are captured and stored every four hours for the past week, every day for the past six months, and every week for the past five years.) 
and whether a storage node network file system (NFS) mount status is valid. (Chinnam [0001] Embodiments are generally directed to network storage systems, and specifically to managing access to Mtrees on a clustered backup appliance. [0024]  Data Domain systems present a single, filesystem across all storage to enable ease-of-use and simple management. This single filesystem can be completely or partially exposed as CIFS shares (for Windows), NFS mount points (for Unix/Linux), [0025] FIG. 1A illustrates a computer network system 100 that implements one or more processes optimized for use in deduplication backup systems, i.e. using NFS as an example of single filesystem for the data domain system; [0004,0042] include configuration capability when the cluster grows by automatically associating defined configurations, permissions, access definitions, and other defined characteristics to the new nodes (equivalent to Applicant's credentials))
The same motivation that was utilized for combining Smith, Mohanta, Chinnam and Devraj as set forth in Claim 11.
Regarding Claim 14, Smith, Mohanta, Chinnam and Devraj teach
The computer-implemented method of Claim 11, wherein an identifier of the cluster of storage nodes is based on a network identifier defined for the cluster in a network of storage nodes organized into clusters. (Chinnam [0054] FIG. 7 is a flowchart that illustrates a method of provisioning of IP addresses across nodes and clusters for access in a clustered backup appliance)
Regarding Claim 15, Smith, Mohanta, Chinnam and Devraj teach
The system of Claim 14, wherein information associated with the backup job for the cluster is stored in a backup management repository including in a job management database for queuing backup jobs awaiting execution. (Smith [0043] The distributed job scheduler 108 may be used for scheduling backup jobs; [0010] FIG. 4A depicts one embodiment of a task queue; [0047] the distributed metadata store 110 [0019] The integrated data management and storage system may apply a data backup and archiving schedule to backed-up real and virtual machines to enforce various backup service level agreements (SLAs), recovery point objectives (RPOs), recovery time objectives (RTOs), data retention requirements, and other data backup, replication, and archival policies across the entire data lifecycle.) 
Regarding Claim 16, Smith, Mohanta, Chinnam and Devraj teach
The system of Claim 15, wherein the backup job includes a backup action request scheduled using the network identifier of the storage cluster, the backup action request being queued in a job management table of the job management database. (Smith [0041] the distributed metadata store 110 may comprise a database, such as a distributed document oriented database. The distributed metadata store 110 may be used as a distributed key value storage system; [0078] FIG. 4A depicts one embodiment of a task queue associated with a first node of a plurality of nodes at two different points in time. A job may comprise a sequence of tasks that are to be executed using the plurality of nodes and the task queue may manage the execution of a subset of the tasks for the first node.)
Regarding Claim 17, Smith, Mohanta, Chinnam and Devraj teach
The system of Claim 16, the processors further configurable to cause: poll the job management database for new backup action requests. (Smith [0015] the distributed job scheduler may periodically monitor job progress; [0017] An integrated data management and storage system may be configured to manage the automated storage, backup)
Regarding Claim 19, Smith teaches
At least one tangible, non-transitory computer-readable storage medium having instructions encoded thereon which, when executed by at least one processing device in a database storage system, cause the processing device to: (Smith Claim 20: One or more storage devices containing processor readable code for programming one or more processors to perform a method for operating a data management system, the processor readable code comprising: processor readable code configured to identify a job to be executed using a cluster of data storage nodes, the job includes a plurality of tasks; processor readable code configured to identify a number of healthy nodes within the cluster of data storage nodes. [0099] The disclosed technology may be described in the context of computer-executable instructions, such as software or program modules, being executed by a computer or processor. The computer-executable instructions may comprise portions of computer program code, routines, programs, objects, software components, data structures, or other types of computer-related structures that may be used to perform processes using a computer.) collect node health-status information for a cluster of storage nodes, (Smith Fig. 1A: Processor 176; claim 1: A method for operating a data management system, comprising: identifying a job to be executed using a cluster of data storage nodes; [0018] The integrated data management and storage system may include a distributed cluster of storage nodes; [0014] The number of healthy nodes may be determined based on the number of nodes within the cluster that are available to execute one or more of the tasks, the number of nodes within the cluster with at least a threshold amount of available disk space, the number of nodes within the cluster with at least a threshold amount of memory, and/or the number of nodes within the cluster that are capable of performing at least a threshold number of input/output operations per second (IOPS)(i.e. node health status); [0085] healthy nodes as has been currently identified prior to executing the job.),
the node health status information indicating, for at least one storage node in the cluster of storage nodes, whether the storage node in the cluster is operational, (Smith [0014] The number of healthy nodes may be determined based on the number of nodes within the cluster that are available to execute one or more of the task);and indicating whether the storage node has valid credentials for executing a backup job; (Smith [0014] The number of healthy nodes may be determined based on the number of nodes within the cluster that are available to execute one or more of the tasks) identifying a set of healthy storage nodes based on the node health status information collected for the cluster, each healthy storage node operational (Smith [0014] The number of healthy nodes may be determined based on the number of nodes within the cluster that are available to execute one or more of the tasks)
schedule the backup job for the cluster;  (Smith [0016] The distributed job scheduler may schedule and run jobs and their corresponding tasks among the data storage nodes of a cluster; Smith [0017] An integrated data management and storage system may be configured to manage the automated storage, backup, deduplication, replication, recovery, and archival of data within and across physical and virtual computing environments.);and execute the backup job for the cluster,(Smith [0019] The integrated data management and storage system may apply a data backup and archiving schedule to backed-up real and virtual machines). 
Smith does disclose distributed job scheduler with intelligent job splitting, identifying healthy nodes ([Smith 0014]), scheduling the backup job for the cluster (Smith [0016] and executing the backup job for the cluster(Smith [0019]). However, Smith does not explicitly teach wherein executing the backup job includes executing a set of backup operations on the set of healthy storage nodes and excluding unhealthy storage nodes. 
However, Mohanta teaches wherein executing the backup job includes executing a set of backup operations on the set of healthy storage nodes and excluding unhealthy storage nodes. (Mohanta Fig. 1 Health Status column;  Claim 1 membership in the first group based on a score comprising a function of node location, node health status, and node resource utilization; [0014] Once the nodes 102 have been ranked, the plurality of nodes 102 may be split into two groups: Those nodes falling into the first group (i.e., managing nodes) will instantiate or run a cluster management process; Those nodes falling into the second group (i.e., non-managing nodes) will participate in the cluster without instantiating or running the cluster management process.) (i.e. including healthy nodes and excluding unhealthy nodes in operation).
	Smith and Mohanta are analogous art because they are from the same field of endeavor of cluster management. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of smith and Mohanta before him or her to modify the distributed job scheduler of Smith to include elements from the selections of managing nodes in clusters of nodes of Mohanta. The motivation for doing so would be the automation of cluster backup scheduled and executed on unhealthy nodes, avoiding static configuration and manual intervention. Therefore, it would have been obvious to combine Smith with Mohanta to obtain the invention as specified in the instant application claims.
Smith-Mohanta teaches each healthy storage node operational (Smith [0014] and executing the backup job (Smith [0019]. However, Smith-Mohanta does not teach each healthy storage node having a status of operational and valid credentials for executing the backup job.
However, Chinnam teaches each healthy storage node having a status of operational and valid credentials for executing the backup job. (Chinnam [0001] Embodiments are generally directed to network storage systems, and specifically to managing access to Mtrees on a clustered backup appliance. [0024]  Data Domain systems present a single, filesystem across all storage to enable ease-of-use and simple management. This single filesystem can be completely or partially exposed as CIFS shares (for Windows), NFS mount points (for Unix/Linux), [0025] FIG. 1A illustrates a computer network system 100 that implements one or more processes optimized for use in deduplication backup systems, i.e. using NFS as an example of single filesystem for the data domain system; [0004,0042] include configuration capability when the cluster grows by automatically associating defined configurations, permissions, access definitions, and other defined characteristics to the new nodes )(i.e. permissions, access definitions, etc. equivalent to instant application’s valid/invalid credentials))
Smith,  Mohanta and Chinnam are analogous art because they are from the same field of endeavor of cluster management.Before the effective filing date of the invention, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have combined Smith-Mohanta’s system with Chinnam’s teaching to use NFS and to check if the NFS mount status is mounted because the nodes need to be mounted and have valid credential to access the file system to execute the backup job for the cluster. The integration of the systems can improve the performance and fault tolerance. (Chinnam [0031]) 
Smith-Mohanta-Chinnam does not teach operational or non-operational,  wherein unhealthy storage nodes include a second status of non- operational or invalid credentials for executing the backup job.  
However, Devraj teaches non-operational, a second status of non- operational
(Devraj Abst: A plurality of modules and/or engines to manage the operation and health of a plurality of data center assets. [0010] One embodiment of the present invention comprises a plurality of modules and/or engines that manage the operation and health of a database. [0011] Another aspect of the present invention includes a module to monitor asset informational states and associated environmental policies. The present invention includes the capability to monitor the state of an asset and to collect information about that state. The information is then conveyed back to central repository wherein it is stored and/or analyzed to determine the health of the asset. [0061] For instance, during certain times of the day or week, a cold backup could be in progress and hence the database could be down (non-operational).)
Smith, Mohanta, Chinnam and Devraj are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Smith, Mohanta, Chinnam and Devraj before him or her to modify the Smith-Mohanta-Chinnam system with Devraj’s teaching. The motivation for doing so would be to (Devraj [0011, 0061]) monitor and analyze the assets health status and convey back whether database is status is operational or non-operational.
Regarding Claim 20, Smith, Mohanta, Chinnam and Devraj teach
The at least one tangible, non-transitory computer-readable storage medium of Claim 19, (Smith Claim 20: One or more storage devices containing processor readable code for programming one or more processors to perform a method for operating a data management system, the processor readable code comprising: processor readable code configured to identify a job to be executed using a cluster of data storage nodes, the job includes a plurality of tasks; processor readable code configured to identify a number of healthy nodes within the cluster of data storage nodes. [0099] The disclosed technology may be described in the context of computer-executable instructions, such as software or program modules, being executed by a computer or processor. The computer-executable instructions may comprise portions of computer program code, routines, programs, objects, software components, data structures, or other types of computer-related structures that may be used to perform processes using a computer.)
the node health status information further indicating one or more of: how recently the storage node executed a backup operation (Smith [0014] The number of healthy nodes may be determined based on the number of nodes within the cluster that are available to execute one or more of the tasks, the number of nodes within the cluster with at least a threshold amount of available disk space, the number of nodes within the cluster with at least a threshold amount of memory, and/or the number of nodes within the cluster that are capable of performing at least a threshold number of input/output operations per second (IOPS) or have a history of performing at least an average number of input/output operations per second. [0019] The integrated data management and storage system may apply a data backup and archiving schedule to backed-up real and virtual machines… For example, the data backup and archiving schedule may require that snapshots of a virtual machine are captured and stored every four hours for the past week, every day for the past six months, and every week for the past five years.) 
and whether a storage node network file system (NFS) mount status is valid. (Chinnam [0001] Embodiments are generally directed to network storage systems, and specifically to managing access to Mtrees on a clustered backup appliance. [0024]  Data Domain systems present a single, filesystem across all storage to enable ease-of-use and simple management. This single filesystem can be completely or partially exposed as CIFS shares (for Windows), NFS mount points (for Unix/Linux), [0025] FIG. 1A illustrates a computer network system 100 that implements one or more processes optimized for use in deduplication backup systems, i.e. using NFS as an example of single filesystem for the data domain system; [0004,0042] include configuration capability when the cluster grows by automatically associating defined configurations, permissions, access definitions, and other defined characteristics to the new nodes (equivalent to Applicant's credentials))
The same motivation that was utilized for combining Smith, Mohanta, Chinnam and Devraj as set forth in Claim 19.

Regarding Claim 23, Smith, Mohanta, Chinnam and Devraj teach
The method of Claim 1, further comprising: identifying a set of unhealthy storage nodes based on the node health status information collected for the cluster, wherein an unhealthy storage node has the second status of non operational or invalid credentials for executing the backup job.
(Smith [0014] The number of healthy nodes may be determined based on the number of nodes within the cluster that are available to execute one or more of the tasks, the number of nodes within the cluster with at least a threshold amount of available disk space, the number of nodes within the cluster with at least a threshold amount of memory, and/or the number of nodes within the cluster that are capable of performing at least a threshold number of input/output operations per second (IOPS) (i.e. node health status) [0017] An integrated data management and storage system may be configured to manage the automated storage, backup, deduplication, replication, recovery, and archival of data within and across physical and virtual computing environments.) (i.e. executing the backup job based on node health status, healthy/unhealthy)
(Devraj [0011] The present invention includes the capability to monitor the state of an asset and to collect information about that state. The information is then conveyed back to central repository wherein it is stored and/or analyzed to determine the health of the asset. [0061] For instance, during certain times of the day or week, a cold backup could be in progress and hence the database could be down (non-operational). (i.e. the second status of non-operational)
(Chinnam [0025] FIG. 1A illustrates a computer network system 100 that implements one or more processes optimized for use in deduplication backup systems, i.e. using NFS as an example of single filesystem for the data domain system; [0004,0042] include configuration capability when the cluster grows by automatically associating defined configurations, permissions, access definitions, and other defined characteristics to the new nodes )(i.e. permissions, access definitions, etc. equivalent to instant application’s valid/invalid credentials)
The same motivation that was utilized for combining Smith, Mohanta, Chinnam and Devraj as set forth in Claim 1.
Regarding Claim 24, Smith, Mohanta, Chinnam and Devraj teach
The method of Claim 1, further comprising: identifying an unhealthy storage node that has the second status that indicates the unhealthy storage node is operational and has invalid credentials for executing the backup job.
(Smith [0014] The number of healthy nodes may be determined based on the number of nodes within the cluster that are available to execute one or more of the tasks, the number of nodes within the cluster with at least a threshold amount of available disk space, the number of nodes within the cluster with at least a threshold amount of memory, and/or the number of nodes within the cluster that are capable of performing at least a threshold number of input/output operations per second (IOPS) (i.e. node health status) [0017] An integrated data management and storage system may be configured to manage the automated storage, backup, deduplication, replication, recovery, and archival of data within and across physical and virtual computing environments.) (i.e. executing the backup job based on node health status, healthy/unhealthy)
(Devraj [0011] The present invention includes the capability to monitor the state of an asset and to collect information about that state. The information is then conveyed back to central repository wherein it is stored and/or analyzed to determine the health of the asset. [0061] For instance, during certain times of the day or week, a cold backup could be in progress and hence the database could be down (non-operational). (i.e. status of non-operational/operational)
(Chinnam [0025] FIG. 1A illustrates a computer network system 100 that implements one or more processes optimized for use in deduplication backup systems, i.e. using NFS as an example of single filesystem for the data domain system; [0004,0042] include configuration capability when the cluster grows by automatically associating defined configurations, permissions, access definitions, and other defined characteristics to the new nodes )(i.e. permissions, access definitions, etc. equivalent to instant application’s valid/invalid credentials))
The same motivation that was utilized for combining Smith, Mohanta, Chinnam and Devraj as set forth in Claim 1.
-6-
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI MA whose telephone number is (571)272-2468.  The examiner can normally be reached on Monday through Friday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEI MA/Examiner, Art Unit 2135      

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135